Exhibit 10.1

PURCHASE AGREEMENT

June 3, 2009

EMC Corporation

Attention: Office of the General Counsel

176 South Street

Hopkinton, Massachusetts 01748

Ladies and Gentlemen:

Quantum Corporation (the “Company”) wishes to confirm its arrangement with EMC
Corporation (the “Purchaser” or “you”) to grant you, in connection with the
Third Amended and Restated Embedded Software License and Distribution Agreement,
dated as of April 1, 2009 (the “OEM Agreement”), the right to earn Warrants to
purchase fully paid and non-assessable shares (each a “Share”) of the Company’s
Common Stock (the “Common Stock”) in amounts determined as set forth herein,
subject to adjustment as set forth in the form of Warrant, attached hereto as
Exhibit A, (each a “Warrant” and collectively the “Warrants”).

All capitalized terms not defined herein shall have the meaning ascribed in the
form of Warrant.

1. Agreement to Issue. On the basis of the representations and warranties and
subject to the terms and conditions set forth herein, the Company agrees to
issue to the Purchaser the Warrants. The closing of the agreement and commitment
to issue the Warrants (the “Closing”) shall take place on the date hereof, or
such other date agreed by the Purchaser and the Company in writing.

2. Calculation of Warrant Shares. Within thirty (30) days following each of
August 31, 2009, August 31, 2010 and August 31, 2011 (each a “Warrant Measure
Date”), the Company shall grant to Purchaser a warrant to purchase a number of
shares of Common Stock calculated as provided in Section 16 of the OEM
Agreement. The number of shares issuable pursuant to each Warrant shall be
appropriately adjusted for any stock split, stock dividend, reverse stock split
or the like with respect to the Common Stock. The Warrants shall vest and be
exercisable immediately prior to a Change of Control pursuant to the terms set
forth in the form of Warrant attached hereto as Exhibit A (“Form of Warrant”).

In no event shall any Warrant be granted or exercisable to the extent that
issuance or exercise thereof would result in Purchaser holding, or being deemed
to hold, more than fifteen percent (15.0%) of the issued and outstanding capital
stock of the Company. The Warrants will have a purchase price per share of
Common Stock equal to $0.38.



--------------------------------------------------------------------------------

3. Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to the Purchaser as of the date hereof:

(a) Since January 1, 2008, the Company has filed all reports required to be
filed by it under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), including pursuant to Section 13(a) or 15(d) thereof. Such reports
required to be filed by the Company under the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, together with any materials filed or
furnished by the Company under the Exchange Act, whether or not any such reports
were required being collectively referred to herein as the “SEC Reports” and,
together with this Agreement, the “Disclosure Materials”. As of their respective
dates, the SEC Reports filed by the Company complied in all material respects
with the requirements of the Securities Act of 1933, as amended (the “Securities
Act”) and the Exchange Act and the rules and regulations of the SEC promulgated
thereunder, and none of the SEC Reports, when filed by the Company, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements, the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP or may be
condensed or summary statements, and fairly present in all material respects the
consolidated financial position of the Company and its consolidated Subsidiaries
as of and for the dates thereof and the results of operations and cash flows for
the periods then ended, subject, in the case of unaudited statements, to normal,
year-end audit adjustments. All material agreements to which the Company or any
subsidiary is a party or to which the property or assets of the Company or any
subsidiary are subject are included as part of or identified in the SEC Reports,
to the extent such agreements are required to be included or identified pursuant
to the rules and regulations of the SEC.

(b) Since the date of the latest audited financial statements included within
the SEC Reports, (i) there has been no event, occurrence or development that,
individually or in the aggregate, has had or that would result a material
adverse change in, or a material adverse effect upon, the business, assets,
liabilities, operations, condition (financial or otherwise) or operating results
of the Company (a “Material Adverse Effect”), (ii) the Company has not altered
its method of accounting or changed its auditors, (iii) the Company has not
declared or made any dividend or distribution of cash or other property to its
stockholders, in their capacities as such, or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock (except for
repurchases by the Company of shares of capital stock held by employees,
officers, directors, or consultants pursuant to an option to repurchase such
shares upon the termination of employment or services).

(c) The aggregate number of shares and type of all authorized, issued and
outstanding classes of capital stock, options and other securities of the
Company (whether or not presently convertible into or exercisable or
exchangeable for shares of capital stock of the Company) is as described in the
Disclosure Materials as of the dates set forth therein. All outstanding shares
of capital stock are duly authorized, validly issued, fully paid and

 

-2-



--------------------------------------------------------------------------------

nonassessable and have been issued in compliance in all material respects with
all applicable securities laws. To the knowledge of the Company, except as
disclosed in the SEC Reports and any Schedules filed with the SEC pursuant to
Rule 13d-1 of the Exchange Act by reporting persons, no person or group of
related Persons beneficially owns (as determined pursuant to Rule 13d-3 under
the Exchange Act), or has the right to acquire, by agreement with or by
obligation binding upon the Company, beneficial ownership of in excess of 5% of
the outstanding Common Stock.

(d) Neither the Company nor any of its Subsidiaries (i) is in violation or
default under any material contract, agreement or instrument, to which it or any
of its subsidiaries is a party or pursuant to which any of their respective
properties or assets are bound or subject, (ii) is in violation of any term of
or in default under any contract, agreement or instrument relating to any
Indebtedness, or (iii) is a party to any contract, agreement or instrument, the
performance of which, in the judgment of the Company’s officers, has had, or
would reasonably be expected to have, a Material Adverse Effect. For purposes of
this Agreement, “Indebtedness” means, with respect to any person, at any date of
determination (without duplication): (A) all obligations and other liabilities
(contingent or otherwise) of such person for borrowed money (including
obligations of the Company in respect of overdrafts, foreign exchange contracts,
currency exchange agreements, interest rate protection agreements, and any loans
or advances from banks, whether or not evidenced by notes or similar
instruments) or evidenced by bonds, debentures, notes or similar instruments
(whether or not the recourse of the lender is to the whole of the assets of such
person or to only a portion thereof), (B) all reimbursement obligations and
other liabilities (contingent or otherwise) of such person with respect to
letters of credit, bank guarantees or bankers’ acceptances, and (C) all
obligations and liabilities (contingent or otherwise) in respect of leases of
such person required, in conformity with generally accepted accounting
principles, to be accounted for as capitalized lease obligations on the balance
sheet of such person.

(e) The Company is duly incorporated, validly existing as a corporation in good
standing under the laws of the State of Delaware, has the corporate power and
corporate authority to own its property and to conduct its business as currently
conducted and is duly qualified to transact business and is in good standing in
each jurisdiction in which the conduct of its business or its ownership or
leasing of property requires such qualification, except to the extent that the
failure to be so qualified or be in good standing would not be reasonably
expected to have a Material Adverse Effect.

(f) The Company has the requisite corporate power and authority to enter into
and to consummate the transactions contemplated by the Warrant and this
Agreement (each a “Transaction Document,” and together, the “Transaction
Documents”) and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of each of the Transaction Documents by the Company
and the consummation by it of the transactions contemplated hereby or thereby
have been duly authorized by all necessary action on the part of the Company and
no further action is required by the Company to authorize the Transaction
Documents. Each of the Transaction Documents has been duly executed by the
Company and, when delivered in accordance with the terms hereof, will constitute
the valid and binding

 

-3-



--------------------------------------------------------------------------------

obligation of the Company enforceable against the Company in accordance with its
terms, except as may be limited by (i) applicable bankruptcy, insolvency,
reorganization or other laws of general application relating to or affecting the
enforcement of creditors rights generally, and (ii) the effect of rules of law
governing the availability of specific performance and other equitable remedies.
The Company is not in violation of any of the provisions of respective
Certificate of Incorporation or Bylaws.

(g) The Company has on the date hereof and will, at all times while any Warrants
are outstanding, maintain an adequate reserve of duly authorized Common Stock,
reserved for issuance to the Purchaser or any permitted subsequent holder of a
Warrant, to enable the Company to perform its exercise and other obligations
under this Agreement and the Warrants. The shares reserved for issuance upon
exercise of the Warrants have been duly authorized and reserved and, when issued
upon exercise of the Warrants in accordance with the terms thereof will be
validly issued, fully paid and non-assessable, free and clear of all liens or
encumberances, and the issuance of the shares will not be subject to any
preemptive or similar rights.

(h) The execution, delivery and performance of the Transaction Documents,
compliance by the Company with all provisions hereof and thereof and the
consummation of the transactions contemplated hereby and thereby and the
issuance and delivery of the Warrants, will not violate or constitute a breach
of any of the terms or provisions of, or a default under (or an event which with
notice or lapse of time or both would become a default under), (i) the
Certificate of Incorporation or Bylaws of the Company, (ii) any agreement filed
as an exhibit to the Company’s most recent Form 10-K and Form 10-Q pursuant to
Item 601(b)(10) of Regulation S-K to which the Company is a party (each a
“Material Agreement”), or (iii) to the Company’s knowledge, violate or conflict
with any laws, administrative regulations or rulings or court decrees applicable
to the Company, or its properties; and, except for (i) the filing by the Company
of a Form D with respect to the Securities as required under Regulation D,
(ii) the taking of any actions by the Company necessary in order to obtain an
exemption for, or to qualify the Warrants (and the Common Stock issuable upon
exercise thereof) for, issuance to the Purchaser at the Closing under applicable
securities or “Blue Sky” laws of the states of the United States and (iii) the
filing by the Company with the SEC of the Shelf Registration Statement, no
consent, approval, authorization or order of or filing or registration with, any
such court or governmental agency or body or third party is required for the
execution, delivery and performance of the Transaction Documents by the Company
and the consummation of the transactions contemplated hereby and thereby.

(i) Except as otherwise set forth in the Disclosure Materials, there are no
legal or governmental proceedings pending to which the Company or any of its
subsidiaries is a party or of which any of their respective properties are
subject.

(j) The Company has filed all federal, state and local income and franchise tax
returns required to be filed through the date hereof and has paid all taxes
shown thereon, as due and no tax deficiency has been determined adversely to the
Company or any of its subsidiaries.

 

-4-



--------------------------------------------------------------------------------

(k) The Company and each of its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are commensurate with similarly situated companies engaged in similar
businesses as the Company and its subsidiaries. The Company has no reason to
believe that it will not be able to renew any existing insurance coverage as and
when such coverage expires or to obtain similar coverage as may be necessary to
continue to do business as currently conducted without a significant increase in
cost, other than normal increases in the industry.

(l) The offer, sale and issuance of the Warrants (and the Common Stock issuable
upon exercise thereof) is exempt from the prospectus and registration
requirements of federal and applicable state securities laws.

(m) Neither the Company nor any subsidiary (i) is in default under or in
violation of (and no event has occurred which has not been waived which, with
notice or lapse of time or both, would result in a default by the Company or any
subsidiary under), nor has the Company or any subsidiary received notice of a
claim that it is in default under any Material Agreement, (ii) is in violation
of any order of any court, arbitrator or governmental body, or (iii) is in
violation of any statute, rule or regulation of any governmental authority, in
each case of clause (i), (ii) or (iii) above, except as would not, or would not
reasonably be expected to, result in a Material Adverse Effect.

(n) Neither the Company nor any of its subsidiaries has employed any broker or
finder, or incurred any liability for any brokerage or finders’ fees or any
similar fees or commissions in connection with the transactions contemplated by
the Transaction Documents.

(o) No person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents.

(p) The Company and its subsidiaries are in compliance in all material respects
with all federal, state, local and foreign laws and regulations respecting
employment and employment practices, terms and conditions of employment and
wages and hours.

(q) The Company and its board of directors have taken all necessary action, if
any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Company’s Certificate of
Incorporation or any certificates of designations or the laws of the State of
Delaware which is or could become applicable to Purchaser as a result of the
transactions contemplated by the Transaction Documents, including, without
limitation, the Company’s issuance of the Warrants (and the Common Stock
issuable upon exercise thereof) and Purchaser’s ownership of the Warrants (and
the Common Stock issuable upon exercise thereof). Except for the Parent’s
Shareholders Rights Plan disclosed in the SEC Reports, the Company has not
adopted a stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Common Stock or a change in control of
the Company.

 

-5-



--------------------------------------------------------------------------------

4. Agreements, Representations and Warranties of Purchaser. You covenant and
agree that:

(a) You are an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of your organization with the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out your
obligations hereunder and thereunder. Your acquisition of the right to earn
Warrants hereunder has been duly authorized by all necessary corporate,
partnership or other action on your part. You have duly executed and delivered
this Agreement. This Agreement constitutes your valid and binding obligation,
enforceable against you in accordance with its terms, except as may be limited
by (i) applicable bankruptcy, insolvency, reorganization or other laws of
general application relating to or affecting the enforcement of creditors rights
generally, and (ii) the effect of rules of law governing the availability of
specific performance and other equitable remedies.

(b) You are (i) acquiring the Warrants and (ii) upon exercise of the Warrants
will acquire the Common Stock issuable upon exercise thereof, in the ordinary
course of business for your own account and not with a view towards, or for
resale in connection with, the public sale or distribution thereof, except
pursuant to sales registered under the Securities Act or under an exemption from
such registration and in compliance with applicable federal and state securities
laws, and you do not have a present arrangement to effect any distribution of
the Warrants (or the Common Stock issuable upon exercise thereof) to or through
any person; provided, however, that by making the representations herein, you do
not agree to hold any of the Warrants (and the Common Stock issuable upon
exercise thereof) for any minimum or other specific term and reserve the right
to dispose of the Warrants (and the Common Stock issuable upon exercise thereof)
at any time in accordance with or pursuant to a registration statement or an
exemption under the Securities Act.

(c) At the time you were offered the Warrants, you were, and at the date hereof
you are, either (A) a “qualified institutional buyer” as defined in Rule 144A(a)
under the Securities Act or (B) an “accredited investor” as defined in Rule
501(a)(1), (2) or (3) under the Securities Act. At the date hereof, you do not
have any investments in the equity securities of the Company. You are not a
registered broker dealer registered under Section 15(a) of the Exchange Act, or
a member of The Financial Industry Regulatory Authority or an entity engaged in
the business of being a broker dealer. Except as otherwise disclosed in writing
to the Company on or prior to the date of this Agreement, you are not affiliated
with any broker dealer registered under Section 15(a) of the Exchange Act, or a
member of The Financial Industry Regulatory Authority or an entity engaged in
the business of being a broker dealer.

(d) You, either alone or together with your representatives, have such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective acquisition
of the Warrants (and the Common Stock issuable upon exercise thereof), and have
so evaluated the merits and risks of such investment. You understand that you
must bear the economic risk of this investment in the Warrants (and the Common
Stock issuable upon exercise thereof) indefinitely, and are able to bear such
risk and are able to afford a complete loss of such investment.

 

-6-



--------------------------------------------------------------------------------

(e) You acknowledge that you have reviewed the Disclosure Materials and have
been afforded: (i) the opportunity to ask such questions as you have deemed
necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Warrants (and the
Common Stock issuable upon exercise thereof) and the merits and risks of
investing in the Warrants (and the Common Stock issuable upon exercise thereof);
(ii) access to information (other than material non-public information) about
the Company and the subsidiaries and their respective financial condition,
results of operations, business, properties, management and prospects sufficient
to enable you to evaluate your investment; and (iii) the opportunity to obtain
such additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. Neither such inquiries nor any other
investigation conducted by or on your behalf or your representatives or counsel
shall modify, amend or affect your right to rely on the truth, accuracy and
completeness of the Disclosure Materials and the Company’s representations and
warranties contained in the Transaction Documents. You acknowledge receipt of
copies of the SEC Reports.

(f) You understand that no United States federal or state agency or any other
government or governmental agency has passed on or made any recommendation or
endorsement of the Warrants (and the Common Stock issuable upon exercise
thereof) or the fairness or suitability of the investment in the Warrants (and
the Common Stock issuable upon exercise thereof) nor have such authorities
passed upon or endorsed the merits of the offering of such securities.

(g) Your execution, delivery and performance of this Agreement and your
consummation of the transactions contemplated hereby will not (i) result in a
violation of your organizational documents or (ii) conflict with, or constitute
a default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
you are a party, or (iii) result in your violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities laws)
applicable to you, except in the case of clauses (ii) and (iii) above, for such
that do not otherwise affect your ability to consummate the transactions
contemplated hereby.

(h) Neither you, directly or indirectly, nor any person acting on your behalf or
pursuant to any understanding with you, has engaged in any purchases or sales of
any equity securities, including any derivatives, of the Company (including,
without limitation, any Short Sales involving any of the Company’s securities)
since the time that you were first contacted by the Company or any other person
regarding the investment in the Company contemplated hereby.

(i) You understand that the Warrants (and the Common Stock issuable upon
exercise thereof) are characterized as “restricted securities” under the U.S.
federal securities laws inasmuch as they are being acquired from the Company in
a transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances.

 

-7-



--------------------------------------------------------------------------------

(j) It is understood that, except as provided in Section 5.1(b) of this
Agreement, certificates evidencing such Warrants (and the Common Stock issuable
upon exercise thereof) may bear the legend set forth in Section 5.1(b).

(k) You understand that nothing in this Agreement or any other materials
presented by or on behalf of the Company to you in connection with your
acquisition of the right to earn the Warrants (and the Common Stock issuable
upon exercise thereof) constitutes legal, tax or investment advice. You have
consulted such legal, tax and investment advisors as you, in your sole
discretion, have deemed necessary or appropriate in connection with your
purchase of the Warrants.

(l) You have not engaged any brokers, finders or agents, and neither the Company
nor you have, nor will, incur, directly or indirectly, as a result of any action
taken by you, any liability for brokerage or finders’ fees or agents’
commissions or any similar charges in connection with the Transaction Documents.

5. Other Agreements of the Parties.

(a) You covenant that the Warrants (and the Common Stock issuable upon exercise
thereof) will only be disposed of pursuant to an effective registration
statement under, and in compliance with the requirements of, the Securities Act
or pursuant to an available exemption from the registration requirements of the
Securities Act, and in compliance with any applicable state securities laws. In
connection with any transfer of Securities other than pursuant to an effective
registration statement or to the Company, the Company may require the transferor
to provide to the Company an opinion of counsel selected by the transferor, the
form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration under
the Securities Act. Notwithstanding the foregoing, the Company hereby consents
to and agrees to register on the books of the Company and with its Transfer
Agent, without any such legal opinion, except to the extent that the Transfer
Agent requests such legal opinion, any transfer of Securities by you to your
affiliate, provided that the transferee certifies to the Company that it is an
“accredited investor” as defined in Rule 501(a) under the Securities Act and
provided that such affiliate does not request any removal of any existing
legends on any certificate evidencing the Warrants (and the Common Stock
issuable upon exercise thereof).

(b) You agree to the imprinting, so long as is required by this Section 5.1(b),
of the following legend on any certificate evidencing any of the Securities:

NEITHER THE ISSUANCE NOR THE SALE OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE (NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE)
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE

 

-8-



--------------------------------------------------------------------------------

ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL
SHALL BE SELECTED BY THE HOLDER), IN A FORM REASONABLY ACCEPTABLE TO THE
COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD
PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING,
THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

Certificates evidencing Warrants (and the Common Stock issuable upon exercise
thereof) shall not be required to contain such legend or any other legend
(i) following any sale of such securities pursuant to an effective registration
statement covering the resale of the securities, (ii) following any sale of such
securities pursuant to Rule 144 if the holder provides the Company with a legal
opinion (and the documents upon which the legal opinion is based) reasonable
acceptance to the Company to the effect that the securities can be sold under
Rule 144, or (iii) if the holder provides the Company with a legal opinion (and
the documents upon which the legal opinion is based) reasonably acceptable to
the Company to the effect that the legend is not required under applicable
requirements of the Securities Act (including controlling judicial
interpretations and pronouncements issued by the Staff of the SEC). At any time
that a legend is no longer required for any and/or the Common Stock issuable
upon exercise thereof, as applicable, the Company will no later than three
trading days following the delivery by Purchaser to the Company or the transfer
agent of (i) a legended certificate representing such Certificates evidencing
Warrants and/or the Common Stock issuable upon exercise thereof, as applicable,
and (ii) an opinion of counsel to the extent required by Section 5.1(a), deliver
or cause to be delivered to Purchaser a certificate representing such securities
that is free from all restrictive and other legends.

(c) Until the date that you may sell all of the Securities under Rule 144 of the
Securities Act (or any successor provision), the Company covenants to use its
reasonable efforts to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. The Company further
covenants that it will take such further action as any holder of Warrants (and
the Common Stock issuable upon exercise thereof) may reasonably request to
satisfy the provisions of this Section 5.2.

(d) The Company shall maintain a reserve from its duly authorized shares of
Common Stock for issuance pursuant to the Transaction Documents in such amount
as may be required to fulfill its obligations to issue such Shares under the
Transaction Documents. In the event that at any time the then authorized shares
of Common Stock are insufficient for the Company to satisfy its obligations to
issue such shares under the Transaction Documents (an “Authorized Share
Failure”), the Company shall promptly take such actions as may be required to
increase the number of authorized shares. Without limiting the generality of the
foregoing sentence, as soon as reasonably practicable after the date of the
occurrence of an

 

-9-



--------------------------------------------------------------------------------

Authorized Share Failure, but in no event later than seventy-five (75) days
after the occurrence of such Authorized Share Failure, the Company shall hold a
meeting of its shareholders for the approval of an increase in the number of
authorized Common Stock. In connection with such meeting, the Company shall
provide each shareholder with a proxy statement and shall use its reasonably
best efforts to solicit its shareholders’ approval of such increase in
authorized Common Stock and its board of directors shall recommend to the
shareholders that they approve such proposal.

(e) The Company agrees to timely file a Form D with respect to the Securities as
required under Regulation D and to provide a copy thereof, promptly upon your
request. The Company shall take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for, or to qualify the
Warrants (and the Common Stock issuable upon exercise thereof) for, sale to you
at the Closing and at any such future date on which Warrants are issued under
applicable securities or “Blue Sky” laws of the states of the United States, and
shall provide evidence of such actions promptly upon your request.

(f) As promptly as practicable after, but no later than 30 days following, the
first date that any Warrant becomes exercisable, the Company shall (i) file a
shelf registration statement on Form S-3 (the “Shelf Registration Statement”)
providing for resales under the Securities Act of the Common Stock issuable upon
exercise of any issued Warrant and including a plan of distribution which
provides for underwritten offerings and (ii) use its reasonable best efforts to
(a) cause such Shelf Registration Statement to be declared effective under the
Securities Act (including filing with the Commission a request for acceleration
of effectiveness in accordance with Rule 12dl-2 promulgated under the Exchange
Act) as promptly as practicable, (b) use its reasonable best efforts from time
to time to amend the Shelf Registration Statement to provide for resales under
the Securities Act of the Common Stock issuable upon the exercise of any
Warrants that are issued and become exercisable following the effective date of
the Shelf Registration Statement and (c) maintain the effectiveness of the Shelf
Registration Statement until the earliest of (i) expiration of all Warrants,
(ii) the time the Common Stock issuable upon exercise of all of the Warrants is
freely tradeable without restrictions, (iii) all of the shares of Common Stock
issuable upon exercise of all of the Warrants have been resold pursuant to the
Shelf Registration Statement and (iv) any combination of the foregoing.
Notwithstanding the foregoing, the Company shall have the right to suspend the
use of such Shelf Registration Statement for up to 30 days in any 90 day period
and up to 90 days in any 365 day period in the event of material developments
affecting the Company.

6. Miscellaneous.

(a) This Agreement shall be binding upon, and inure solely to the benefit of,
you and the Company and the respective executors, administrators, successors and
assigns thereof.

 

-10-



--------------------------------------------------------------------------------

(b) Any notice or other communication required or permitted to be given
hereunder shall be given in writing by certified mail, facsimile, or overnight
courier service addressed as follows (as applicable) and shall be effective upon
receipt:

If to the Company, to:

Quantum Corporation

Attention: General Counsel

1650 Technology Drive

Suite 800

San Jose, California 95110

Facsimile Number: (408) 944-4000

With a copy to:

Wilson Sonsini Goodrich & Rosati, P.C.

Attention: Steve Bochner

650 Page Mill Road

Palo Alto, California 94304

Facsimile Number: (650) 493-6811

If Purchaser:

EMC Corporation

Attention: Office of the General Counsel

176 South Street

Hopkinton, Massachusetts 01748

Facsimile Transmission Number: (508) 497-6915

or to such other address or number and to the attention of such other person as
either party may designate by written notice to the other party. Notice shall be
effective upon actual receipt.

(c) This Agreement will be governed by, interpreted and enforced in accordance
with the laws of the Commonwealth of Massachusetts, without regard to any
conflict of laws principles.

(d) Time shall be of the essence in the performance of this Agreement.

(e) This Agreement may be executed by the parties hereto in any number of
counterparts, each of which shall be deemed to be an original, but all such
respective counterparts shall together constitute one and the same instrument.
This Agreement, once executed by a party, may be delivered to the other parties
hereto by facsimile transmission of a copy of this Agreement bearing the
signature of the party so delivering this Agreement.

(f) Each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation preparation, execution, delivery and
performance of this Agreement.

 

-11-



--------------------------------------------------------------------------------

(g) The Transaction Documents, together with the Annexes hereto delivered to
Purchaser, contain the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules.

(h) No provision of this Agreement may be waived or amended except in a written
instrument signed, in the case of an amendment, by the Company and the Purchaser
or, in the case of a waiver, by the party against whom enforcement of any such
waiver is sought. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter.

(i) The headings herein are for convenience only, do not constitute a part of
this Agreement and shall not be deemed to limit or affect any of the provisions
hereof.

(j) The representations, warranties, agreements and covenants contained herein
shall survive the Closing and the delivery and exercise of the Warrants.

(k) In case any one or more of the provisions of this Agreement shall be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affecting or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision which shall be a reasonable substitute therefor, and
upon so agreeing, shall incorporate such substitute provision in this Agreement.

(l) This Agreement shall be binding upon and inure to the benefit of the parties
and their respective successors and assigns, including any subsequent holders of
the Warrants, and shall inure to the benefit of those persons. The Company shall
not assign this Agreement or any rights or obligations hereunder without the
prior written consent of Purchaser, including by merger or consolidation.
Purchaser may assign some or all of its rights and obligations hereunder in
compliance with this Agreement without the consent of the Company; provided,
however, that the transferee has agreed in writing to be bound by the applicable
provisions of this Agreement.

(Signature page follows)

 

-12-



--------------------------------------------------------------------------------

Very truly yours, QUANTUM CORPORATION By:  

/s/ Jon W. Gacek

Name:   Jon W. Gacek Title:   Executive Vice President and Chief Financial
Officer

 

Accepted and agreed as of the date hereof: EMC CORPORATION By:  

/s/ Paul T. Dacier

Name:   Paul T. Dacier Title:   Executive Vice President and General Counsel



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF WARRANT



--------------------------------------------------------------------------------

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.

QUANTUM CORPORATION

WARRANT TO PURCHASE COMMON STOCK

Warrant No.:                 

Number of Shares of Common Stock:                         

Date of Issuance:                         , 20     (“Issuance Date”)

Quantum Corporation, a corporation organized under the laws of Delaware (the
“Company”), hereby certifies that, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, EMC Corporation, the
registered holder hereof or its permitted assigns (the “Holder”), is entitled,
subject to the terms set forth below, to purchase from the Company, at the
Exercise Price (as defined below) then in effect, upon surrender of this Warrant
to Purchase Common Stock (including any Warrants to Purchase Common Stock issued
in exchange, transfer or replacement hereof, the “Warrant”), immediately prior
to a Change of Control and thereafter through the Expiration Date,
                     (            ) fully paid nonassessable shares of Common
Stock (as defined below) (the “Warrant Shares”). Except as otherwise defined
herein, capitalized terms in this Warrant shall have the meanings set forth in
Section 16. This Warrant is issued pursuant to a Purchase Agreement, dated
June 3, 2009 (the “Purchase Agreement”).

1. EXERCISE OF WARRANT.

(a) Mechanics of Exercise. Subject to the terms and conditions hereof
(including, without limitation, the limitations set forth in Section 1(e)), this
Warrant may be exercised by the Holder immediately prior to a Change of Control
occurring prior to or on the Expiration Date, in whole or in part, by
(i) delivery of a properly completed and executed written notice, in the form
attached hereto as Exhibit A (the “Exercise Notice”), of the Holder’s election



--------------------------------------------------------------------------------

to exercise this Warrant and (ii) (A) payment to the Company of an amount equal
to the applicable Exercise Price multiplied by the number of Warrant Shares as
to which this Warrant is being exercised (the “Aggregate Exercise Price”) in
cash or by wire transfer of immediately available funds or (B) by notifying the
Company that this Warrant is being exercised pursuant to a Cashless Exercise (as
defined in Section 1(d)). At 5:30 P.M., New York City time on the Expiration
Date, the portion of this Warrant not exercised prior thereto shall be and
become void and of no value. The Holder shall not be required to deliver the
original Warrant in order to effect an exercise hereunder. Execution and
delivery of the Exercise Notice with respect to less than all of the Warrant
Shares shall have the same effect as cancellation of the original Warrant and
issuance of a new Warrant evidencing the right to purchase the remaining number
of Warrant Shares. On or before the second (2nd) Business Day following the date
on which the Company has received each of the Exercise Notice and the Aggregate
Exercise Price (or notice of a Cashless Exercise) (the “Exercise Delivery
Documents”), the Company shall transmit by facsimile an acknowledgment of
confirmation of receipt of the Exercise Delivery Documents to the Holder and the
Company’s transfer agent (the “Transfer Agent”). On or before the second
(2nd) Business Day following the date on which the Company has received all of
the Exercise Delivery Documents, the Company shall (X) provided that the
Transfer Agent is participating in The Depository Trust Company (“DTC”) Fast
Automated Securities Transfer Program and the Warrant Shares may be issued
without any restrictive legends in accordance with the Purchase Agreement, upon
the request of the Holder, credit such aggregate number of Warrant Shares to
which the Holder is entitled pursuant to such exercise to the Holder’s or its
designee’s balance account with DTC through its Deposit Withdrawal Agent
Commission system, or (Y) if the Transfer Agent is not participating in the DTC
Fast Automated Securities Transfer Program, issue and dispatch by overnight
courier to the address as specified in the Exercise Notice, a certificate,
registered in the Company’s share register in the name of the Holder or its
designee, for the number of shares of Common Stock to which the Holder is
entitled pursuant to such exercise, which certificate shall bear any legends
required in accordance with Section 5 of the Purchase Agreement. Upon delivery
of the Exercise Delivery Documents, the Holder shall be deemed for all corporate
purposes to have become the holder of record of the Warrant Shares with respect
to which this Warrant has been exercised, irrespective of the date such Warrant
Shares are credited to the Holder’s DTC account or the date of delivery of the
certificates evidencing such Warrant Shares, as the case may be. If this Warrant
is submitted in connection with any exercise pursuant to this Section 1(a) and
the aggregate number of Warrant Shares represented by this Warrant at the time
this Warrant submitted for exercise is greater than the number of Warrant Shares
being acquired upon such exercise, then the Company shall as soon as
practicable, and in no event later than five (5) Business Days after any
exercise and at its own expense, issue a new Warrant (in accordance with
Section 6(d)) representing the right to purchase the number of Warrant Shares
purchasable immediately prior to such exercise under this Warrant, less the
number of Warrant Shares with respect to which this Warrant is then exercised.
No fractional shares of Common Stock are to be issued upon the exercise of this
Warrant, but rather the number of shares of Common Stock to be issued shall be
rounded up to the nearest whole number. The Company shall pay any and all taxes
(other than taxes based upon the income of the Holder) which may be payable with
respect to the issuance and delivery of Warrant Shares upon exercise of this
Warrant.



--------------------------------------------------------------------------------

(b) Exercise Price. For purposes of this Warrant, “Exercise Price” means $0.38
per Warrant Share, subject to adjustment as provided herein.

(c) Company’s Failure to Timely Deliver Securities. In addition to all other
remedies available to the Holder, if the Company shall fail to issue and deliver
a certificate to the Holder and register such shares of Common Stock on the
Company’s share register or credit the Holder’s balance account with DTC for the
number of shares of Common Stock to which the Holder is entitled upon the
Holder’s exercise hereunder, and if on or after such Trading Day the Holder
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by the Holder of shares of Common Stock
issuable upon such exercise that the Holder anticipated receiving from the
Company, then the Company shall, within five (5) Business Days after the
Holder’s request and in the Holder’s discretion, either (i) pay cash to the
Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased (the
“Buy-In Price”), at which point the Company’s obligation to deliver such
certificate (and to issue such Warrant Shares) shall terminate, or (ii) promptly
honor its obligation to deliver to the Holder a certificate or certificates
representing such Warrant Shares and pay cash to the Holder in an amount equal
to the excess (if any) of the Buy-In Price over the product of (A) such number
of shares of Common Stock, times (B) the Weighted Average Price on the date of
exercise.

(d) Cashless Exercise. Notwithstanding anything contained herein to the
contrary, if a registration statement covering the Warrant Shares is not
available for the resale of such Warrant Shares, the Holder may, in its sole
discretion, exercise this Warrant in whole or in part and, in lieu of making the
cash payment otherwise contemplated to be made to the Company upon such exercise
in payment of the Aggregate Exercise Price, elect instead to receive upon such
exercise the “Net Number” of shares of Common Stock determined according to the
following formula (a “Cashless Exercise”):

 

Net Number =

  (A x B) - (A x C)               B

For purposes of the foregoing formula:

 

A=

  the total number of shares with respect to which this Warrant is then being
exercised.

B=

  the Weighted Average Price of the shares of Common Stock (as reported by
Bloomberg) on the date immediately preceding the date of the Exercise Notice.

C=

  the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.

(e) Limitations on Exercises; Beneficial Ownership. The Company shall not effect
the exercise of this Warrant, and the Holder shall not have the right to
exercise this



--------------------------------------------------------------------------------

Warrant, to the extent that after giving effect to such exercise, such Holder
(together with such Holder’s affiliates, and any other Persons whose beneficial
ownership of Common Stock would be aggregated with such Holder’s for purposes of
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) would beneficially own in excess of 15.00% of the shares of Common Stock
outstanding immediately after giving effect to such exercise (the “Maximum
Percentage”). For purposes of the foregoing sentence, the aggregate number of
shares of Common Stock beneficially owned by such Holder and its affiliates
shall include the number of shares of Common Stock issuable upon exercise of
this Warrant with respect to which the determination of such sentence is being
made, but shall exclude shares of Common Stock which would be issuable upon
(i) exercise of the remaining, unexercised portion of this Warrant beneficially
owned by such Holder and its affiliates and (ii) exercise or conversion of the
unexercised or unconverted portion of any other securities of the Company
beneficially owned by such Person and its affiliates (including, without
limitation, any convertible notes or convertible preferred stock or warrants)
subject to a limitation on conversion or exercise analogous to the limitation
contained herein. Except as set forth in the preceding sentence, for purposes of
this paragraph, beneficial ownership shall be calculated in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended and Regulation
13D promulgated thereunder. For purposes of this Warrant, in determining the
number of outstanding shares of Common Stock, the Holder may rely on the number
of outstanding shares of Common Stock as reflected in (1) the Company’s most
recent Form 10-K, Form 10-Q, Current Report on Form 8-K or other public filing
with the Securities and Exchange Commission, as the case may be, (2) a more
recent public announcement by the Company or (3) any other notice by the Company
or the Transfer Agent setting forth the number of shares of Common Stock
outstanding. For any reason at any time, upon the written request of the Holder,
the Company shall within two (2) Business Days confirm orally and in writing to
the Holder the number of shares of Common Stock then outstanding. In any case,
the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of securities of the Company by the
Holder and its affiliates since the date as of which such number of outstanding
shares of Common Stock was reported.

(f) Insufficient Authorized Shares. If at any time while this Warrant remains
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon exercise of this Warrant at least a number of shares of Common
Stock equal to 100% (the “Required Reserve Amount”) of the number of shares of
Common Stock as shall from time to time be necessary to effect the exercise of
this Warrant to the extent that it is then outstanding, then the Company shall
immediately take all action necessary to increase the Company’s authorized
shares of Common Stock to an amount sufficient to allow the Company to reserve
the Required Reserve Amount for this Warrant to the extent that it is then
outstanding.

(g) Disputes. In the case of a dispute as to the determination of the Exercise
Price or the arithmetic calculation of the Warrant Shares, the Company shall
promptly issue to the Holder the number of Warrant Shares that are not disputed
and resolve such dispute in accordance with Section 12.



--------------------------------------------------------------------------------

2. ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES.

If the Company at any time on or after the Subscription Date subdivides (by any
stock split, stock dividend, recapitalization or otherwise) one or more classes
of its outstanding shares of Common Stock into a greater number of shares, the
Exercise Price in effect immediately prior to such subdivision will be
proportionately reduced and the number of Warrant Shares will be proportionately
increased. If the Company at any time on or after the Subscription Date combines
(by combination, reverse stock split or otherwise) of its outstanding shares of
Common Stock into a smaller number of shares, the Exercise Price in effect
immediately prior to such combination will be proportionately increased and the
number of Warrant Shares will be proportionately decreased. Any adjustment under
this Section 2 shall become effective at the close of business on the date the
subdivision or combination becomes effective.

3. RIGHTS UPON DISTRIBUTION OF ASSETS. If the Company shall declare or make any
dividend or other distribution of its assets (or rights to acquire its assets)
to holders of shares of Common Stock (which dividend or other distribution has
not already been given to the Holders of the Warrants as if they had completely
exercised their Warrants immediately prior to such dividend or distribution), by
way of return of capital or otherwise (including, without limitation, any
distribution of cash, stock or other securities, property or options by way of a
dividend, spin off, reclassification, corporate rearrangement, scheme of
arrangement or other similar transaction) (a “Distribution”), at any time after
the issuance of this Warrant and prior to the Expiration Date, then, in each
such case:

(a) any Exercise Price in effect immediately prior to the close of business on
the record date fixed for the determination of holders of shares of Common Stock
entitled to receive the Distribution shall be reduced, effective as of the close
of business on such record date, to a price determined by multiplying such
Exercise Price by a fraction of which (i) the numerator shall be the Closing Bid
Price of the shares of Common Stock on the Trading Day immediately preceding
such record date minus the value of the Distribution (as determined in good
faith by the Company’s Board of Directors) applicable to one share of Common
Stock, and (ii) the denominator shall be the Closing Bid Price of the shares of
Common Stock on the Trading Day immediately preceding such record date; and

(b) the number of Warrant Shares shall be increased to a number of shares equal
to the number of shares of Common Stock obtainable immediately prior to the
close of business on the record date fixed for the determination of holders of
shares of Common Stock entitled to receive the Distribution multiplied by the
reciprocal of the fraction set forth in the immediately preceding paragraph (a).

4. PURCHASE RIGHTS; CHANGE OF CONTROL.

(a) Purchase Rights. In addition to any adjustments pursuant to Section 2 above,
if at any time the Company grants, issues or sells any Options, Convertible
Securities or rights to purchase stock, warrants, securities or other property
pro rata to the record holders of Common Stock (the “Purchase Rights”), then the
Holder will be entitled to acquire, upon the



--------------------------------------------------------------------------------

terms applicable to such Purchase Rights, the aggregate Purchase Rights which
the Holder could have acquired if the Holder had held the number of shares of
Common Stock acquirable upon complete exercise of this Warrant (without regard
to any limitations on the exercise of this Warrant) immediately before the date
on which a record is taken for the grant, issuance or sale of such Purchase
Rights, or, if no such record is taken, the date as of which the record holders
of shares of Common Stock are to be determined for the grant, issue or sale of
such Purchase Rights.

(b) Change of Control. If, at any time while this Warrant is outstanding, there
is a Change of Control, then until the Expiration Date the Holder shall have the
right to exercise its conversion or purchase right under this Warrant. The
Company shall provide Holder with written notice relating to the foregoing
Change of Control (together with such reasonable information as Holder may
request in connection with such contemplated Change of Control giving rise to
such notice), which is to be delivered to Holder not less than ten (10) days
prior to the closing of the proposed Change of Control.

5. WARRANT HOLDER NOT DEEMED A STOCKHOLDER. Except as otherwise specifically
provided herein, the Holder, solely in such Person’s capacity as a holder of
this Warrant, shall not be entitled to vote or receive dividends or be deemed
the holder of share capital of the Company for any purpose, nor shall anything
contained in this Warrant be construed to confer upon the Holder, solely in such
Person’s capacity as the Holder of this Warrant, any of the rights of a
stockholder of the Company or any right to vote, give or withhold consent to any
corporate action (whether any reorganization, issue of stock, reclassification
of stock, consolidation, merger, conveyance or otherwise), receive notice of
meetings, receive dividends or subscription rights, or otherwise, prior to the
issuance to the Holder of the Warrant Shares which such Person is then entitled
to receive upon the due exercise of this Warrant. In addition, nothing contained
in this Warrant shall be construed as imposing any liabilities on the Holder to
purchase any securities (upon exercise of this Warrant or otherwise) or as a
stockholder of the Company, whether such liabilities are asserted by the Company
or by creditors of the Company. Notwithstanding this Section 5, the Company
shall provide the Holder with copies of the same notices and other information
given to the stockholders of the Company generally, contemporaneously with the
giving thereof to the stockholders.

6. REISSUANCE OF WARRANTS.

(a) Transfer of Warrant. If this Warrant is to be transferred, the Holder shall
surrender this Warrant to the Company, together with a written assignment of
this Warrant duly executed by the Holder or its agent or attorney and funds
sufficient to pay any transfer taxes payable upon the making of such transfer,
if any, whereupon the Company will forthwith issue and deliver upon the order of
the Holder a new Warrant (in accordance with Section 6(d)), registered as the
Holder may request, representing the right to purchase the number of Warrant
Shares being transferred by the Holder and, if less than the total number of
Warrant Shares then underlying this Warrant is being transferred, a new Warrant
(in accordance with Section 6(d)) to the Holder representing the right to
purchase the balance of the number of Warrant Shares not being transferred.



--------------------------------------------------------------------------------

(b) Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company reasonably
satisfactory to the Company and, in the case of mutilation, upon surrender and
cancellation of this Warrant, the Company shall execute and deliver to the
Holder a new Warrant (in accordance with Section 6(d)) representing the right to
purchase the Warrant Shares then underlying this Warrant.

(c) Exchangeable for Multiple Warrants. This Warrant is exchangeable, upon the
surrender hereof by the Holder at the principal office of the Company, for a new
Warrant or Warrants (in accordance with Section 6(d)) representing in the
aggregate the right to purchase the number of Warrant Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Shares as is designated in writing by the Holder at
the time of such surrender; provided, however, that no Warrants for fractional
shares of Common Stock shall be given.

(d) Issuance of New Warrants. Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be of
like tenor with this Warrant, (ii) shall represent, as indicated on the face of
such new Warrant, the right to purchase the Warrant Shares then underlying this
Warrant (or in the case of a new Warrant being issued pursuant to Section 6(a)
or Section 6(c), the Warrant Shares designated by the Holder which, when added
to the number of shares of Common Stock underlying the other new Warrants issued
in connection with such issuance, does not exceed the number of Warrant Shares
then underlying this Warrant), (iii) shall have an issuance date, as indicated
on the face of such new Warrant which is the same as the Issuance Date, and
(iv) shall have the same rights and conditions as this Warrant.

7. NOTICES. Whenever notice is required or permitted to be given under this
Warrant, unless otherwise provided herein, such notice shall be given in
accordance with Section 6 of the Purchase Agreement. The Company shall provide
the Holder with prompt written notice of all actions taken pursuant to this
Warrant, including in reasonable detail a description of such action and the
reason therefore. Without limiting the generality of the foregoing, the Company
will give written notice to the Holder (i) promptly upon any adjustment of the
Exercise Price, setting forth in reasonable detail, the calculation of such
adjustment and (ii) at least fifteen days prior to the date on which the Company
closes its books or takes a record (A) with respect to any dividend or
distribution upon the shares of Common Stock, (B) with respect to any grants,
issuances or sales of any Options, Convertible Securities or rights to purchase
stock, warrants, securities or other property to holders of shares of Common
Stock or (C) for determining rights to vote with respect to any Change of
Control, dissolution or liquidation, provided in each case that such information
shall be made known to the public prior to or in conjunction with such notice
being provided to the Holder.

8. AMENDMENT AND WAIVER. Except as otherwise provided herein, the provisions of
this Warrant may be amended and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company has obtained the written consent of Holder.



--------------------------------------------------------------------------------

9. GOVERNING LAW. This Warrant shall be governed by and construed and enforced
in accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Warrant shall be governed by, the
internal laws of the Commonwealth of Massachusetts, without giving effect to any
choice of law or conflict of law provision or rule (whether of the Commonwealth
of Massachusetts or any other jurisdictions) that would cause the application of
the laws of any jurisdictions other than the Commonwealth of Massachusetts.

10. SEVERABILITY. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

11. CONSTRUCTION; HEADINGS. This Warrant shall be deemed to be jointly drafted
by the Company and the Holder and shall not be construed against any person as
the drafter hereof. The headings of this Warrant are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Warrant.

12. REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF. The remedies
provided in this Warrant shall be cumulative and in addition to all other
remedies available under this Warrant and the Purchase Agreement, at law or in
equity (including a decree of specific performance and/or other injunctive
relief), and nothing herein shall limit the right of the Holder to pursue actual
damages for any failure by the Company to comply with the terms of this Warrant.
The Company acknowledges that a breach by it of its obligations hereunder will
cause irreparable harm to the Holder and that the remedy at law for any such
breach may be inadequate. The Company therefore agrees that, in the event of any
such breach or threatened breach, the holder of this Warrant shall be entitled,
in addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.

13. TRANSFER. Subject to applicable law, this Warrant may be offered for sale,
sold, transferred or assigned without the consent of the Company, except as may
otherwise be required by Section 5 of the Purchase Agreement.

15. NOTICE. All notices and other communications required or permitted hereunder
shall be in writing and shall be mailed by registered or certified mail, postage
prepaid, sent by facsimile or electronic mail (if to the Holder) or otherwise
delivered by hand, messenger or courier service addressed:

(a) if to the Holder, to the Holder at the Holder’s address, facsimile number or
electronic mail address as shown in the Company’s records, as may be updated in
accordance with the provisions hereof, or until any such Holder so furnishes an
address, facsimile number or electronic mail address to the Company, then to and
at the address, facsimile number or electronic mail address of the last holder
of this Warrant for which the Company has contact information in its records,
with a copy to EMC Corporation, Attention: Office of the General Counsel, 176
South Street, Hopkinton, Massachusetts 01748; or



--------------------------------------------------------------------------------

(b) if to the Company, to the attention of the General Counsel of the Company at
the Company’s address as shown on the signature page hereto, or at such other
address as the Company shall have furnished to the Holder, with a copy to Steve
Bochner, Wilson Sonsini Goodrich & Rosati, P.C., 650 Page Mill Road, Palo Alto,
California 94304.

Each such notice or other communication shall for all purposes of this Warrant
be treated as effective or having been given (i) if delivered by hand, messenger
or courier service, when delivered, or (ii) if sent by mail, at the earlier of
its receipt or 72 hours after the same has been deposited in a regularly
maintained receptacle for the deposit of the United States mail, addressed and
mailed as aforesaid, or (iii) if sent by facsimile, upon confirmation of
facsimile transfer or, if sent by electronic mail, upon confirmation of delivery
when directed to the relevant electronic mail address. In the event of any
conflict between the Company’s books and records and this Warrant or any notice
delivered hereunder, the Company’s books and records will control absent fraud
or error.

16. CERTAIN DEFINITIONS. For purposes of this Warrant, the following terms shall
have the following meanings:

(a) “Bloomberg” means Bloomberg Financial Markets.

(b) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

(c) “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or last trade price, respectively, of such security
prior to 4:00 p.m., New York time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the “pink sheets” by Pink Sheets LLC (formerly



--------------------------------------------------------------------------------

the National Quotation Bureau, Inc.). If the Closing Bid Price or the Closing
Sale Price cannot be calculated for a security on a particular date on any of
the foregoing bases, the Closing Bid Price or the Closing Sale Price, as the
case may be, of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder. If the Company and the Holder
are unable to agree upon the fair market value of such security, then such
dispute shall be resolved pursuant to Section 12. All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during the applicable calculation period.

(d) “Common Stock” means (i) the Company’s shares of Common Stock, par value
$0.001 per share, and (ii) any share capital into which such Common Stock shall
have been changed or any share capital resulting from a reclassification of such
Common Stock.

(e) “Common Stock Deemed Outstanding” means, at any given time, the number of
shares of Common Stock actually outstanding at such time,.

(f) “Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
shares of Common Stock.

(g) “Dollar”, “US Dollar” and “$” each mean the lawful money of the United
States.

(h) “Eligible Market” means the Principal Market, The New York Stock Exchange,
Inc., the American Stock Exchange, The NASDAQ Global Market or The NASDAQ Global
Select Market.

(i) “Expiration Date” means the earlier to occur of (1) the date that is seven
years following the Issuance Date and (2) the date that is 36 months following a
Change of Control, or, if such Expiration Date falls on a day other than a
Business Day or on which trading does not take place on the Principal Market (a
“Holiday”), the next date that is not a Holiday.

(j) “Change of Control” has the meaning set forth in the Third Amended and
Restated Embedded Software License and Distribution Agreement, dated as of
April 1, 2009.

(k) “Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

(l) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

(m) “Principal Market” means The New York Stock Exchange.

(n) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the



--------------------------------------------------------------------------------

Common Stock is then traded; provided that “Trading Day” shall not include any
day on which the Common Stock is scheduled to trade on such exchange or market
for less than 4.5 hours or any day that the Common Stock is suspended from
trading during the final hour of trading on such exchange or market (or if such
exchange or market does not designate in advance the closing time of trading on
such exchange or market, then during the hour ending at 4:00 p.m., New York
time).

(o) “Voting Stock” of a Person means capital stock of such Person of the class
or classes pursuant to which the holders thereof have the general voting power
to elect, or the general power to appoint, at least a majority of the board of
directors, managers or trustees of such Person (irrespective of whether or not
at the time capital stock of any other class or classes shall have or might have
voting power by reason of the happening of any contingency).

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.

 

QUANTUM CORPORATION

By:

 

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT A

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

WARRANT TO PURCHASE COMMON STOCK

QUANTUM CORPORATION

The undersigned holder hereby exercises the right to purchase
                         of the shares of Common Stock (“Warrant Shares”) of
Quantum Corporation, a corporation organized under the laws of Delaware (the
“Company”), evidenced by the attached Warrant to Purchase Common Stock (the
“Warrant”). Capitalized terms used herein and not otherwise defined shall have
the respective meanings set forth in the Warrant.

1. Form of Exercise Price. The Holder intends that payment of the Exercise Price
shall be made as:

                         a “Cash Exercise” with respect to
                         Warrant Shares; and/or

                         a “Cashless Exercise” with respect to
                         Warrant Shares.

2. Payment of Exercise Price. In the event that the holder has elected a Cash
Exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$                         to the Company in accordance with the terms of the
Warrant.

3. Delivery of Warrant Shares. The Company shall deliver to the holder
                         Warrant Shares in accordance with the terms of the
Warrant.

Date:                          ,             

 

 

Name of Registered Holder

By:

 

 

Name:   Title:  



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The Company hereby acknowledges this Exercise Notice and hereby directs
[Transfer Agent] to issue the above indicated number of shares of Common Stock
in accordance with the Transfer Agent Instructions dated
[                        ], 20[    ] from the Company and acknowledged and
agreed to by [Transfer Agent].

 

QUANTUM CORPORATION

By:

 

 

Name:   Title:  